Title: Report of the Braintree Committee on the Proceeds of the Sale of the South Common, 19 May 1762
From: Adams, John,Bass, Samuel,Penniman, James,Allen, Jonathan,Hayward, John,Braintree, town of
To: 


     
      
       Braintree, 19 May 1762
      
     
     The Committee appointed to Consider in what manner the Proceeds of the Sale of the South Commons may be Secured as a fund to the Town made their Report as follows, (viz.)
     We the Subscribers appointed a Committee to consider in what manner the Proceeds that may arise by the Sale of the South Commons be Secured to the Town as a fund that the Town may Reap the annual Benefit of the Same and if possible be under no Capacity of being alianated Humbly report that the late Committee for Sale be desired and directed to take of the purchasers either the money or obligations for the money with good and Sufficient Security Personall Real or both at their best Discretion said Money to be payable to the Town Treasurer and his Successor in said office at and not before the Day of the Expiration of the North Common Lease and to be upon Interest. And in Case the Committee should take of the Purchasers any Cash said Cash to be placed out on good Security in like manner. That the Town may if they see Cause after the Expiration of said North Common Lease Petition the General Court to Incorporate certain Trustees and impower them to take Bonds and Mortgages to themselves and their Successors in said office that so the Town may reap the annual Interest of said Money for ever without having any power to alienate the Principal.
     
      Braintree, May 19th. 1762.
      Samll. Bass
      James penniman
      Jona. Allen
      John Hayward
      John Adams
      Committee
     
     
     The above Report being Read before the Town was Voted Accepted with this Amendment that any of the Purchasers of the above said Lands shall have Liberty to Pay their Respective Dues to the Town in one or Two years as they see Cause and that the Same be placed out as above directed.
     Then Mr. John Adams was appointed and impowered by the Town to draw Conveyances and Securities respecting said South Commons.
    